                                     Case 2:19-cv-02987-JFW-RAO Document 1 Filed 04/18/19 Page 1 of 11 Page ID #:1



                                        1   JOHN JAHRMARKT, ESQ. (SBN 175569)
                                            JAHRMARKT & ASSOCIATES
                                        2   2049 Century Park East
                                            Suite 3850
                                        3   Los Angeles, California 90067
                                            (310) 226-7676
                                        4   (310) 226-7677 fax
                                            jjlawyer@mail.com
                                        5
                                            Attorneys for Plaintiff
                                        6   JESSICA DOMAIN
                                        7
                                        8                              UNITED STATES DISTRICT COURT
                                        9                             CENTRAL DISTRICT OF CALIFORNIA
                                       10
(310) 226-7676; (310) 226-7677 fax




                                       11
  JAHRMARKT & ASSOCIATES


   Los Angeles, California 90067




                                            JESSICA DOMAIN, an individual,               )      CASE NO:
                                       12                                                )
      2049 Century Park East




                                                                                         )      COMPLAINT FOR:
                                       13         Plaintiffs,                            )
            Suite 3850




                                                                                         )      1. DAMAGES BASED UPON
                                       14                       v.                       )      COPYRIGHT INFRINGEMENT
                                                                                         )
                                       15   THE WALT DISNEY COMPANY; ABC                 )      2. DAMAGES BASED UPON
                                            CABLE NETWORKS GROUP; THE                    )      BREACH OF CONTRACT
                                       16   POKEMON COMPANY INTERNATIONAL, )
                                            INC.; JOHN LOEFFLER; FIELDHOUSE              )      3. DAMAGES AND PUNITIVE
                                       17   MUSIC, LLC; BMG RIGHTS MANAGEMENT )                 DAMAGES BASED UPON
                                            (US) LLC; and DOES 1 through 100, inclusive, )      FRAUDULENT
                                       18                                                )      MISREPRESENTATION OF FACT
                                                  Defendants.                            )
                                       19   _______________________________________ )           4. ACCOUNTING
                                                                                         )
                                       20                                                       JURY TRIAL DEMANDED
                                       21
                                       22          Plaintiff JESSICA DOMAIN alleges as follows:
                                       23                                        THE PARTIES
                                       24          1.     Plaintiff JESSICA DOMAIN (hereinafter “DOMAIN” or “Plaintiff”) is an
                                       25   individual and a resident of the State of New York. Plaintiff DOMAIN is a professional
                                       26   musician and songwriter who, through hard work and substantial effort, has developed a
                                       27   professional reputation as a well qualified musician and songwriter.
                                       28          2.      Based upon information and belief, Defendant THE WALT DISNEY

                                                                                        -1-
                                                                                    COMPLAINT
                            Case 2:19-cv-02987-JFW-RAO Document 1 Filed 04/18/19 Page 2 of 11 Page ID #:2



                                         1   COMPANY (hereinafter “DISNEY”) is a Delaware corporation, headquartered in
                                         2   Burbank, California and doing substantial business in the State of California, County of
                                         3   Los Angeles. Based upon information and belief, Defendant DISNEY is engaged in the
                                         4   business of network production and distribution within the State of California, does a
                                         5   substantial amount of business with ABC, and is qualified to do business within the State
                                         6   of California.
                                         7          3.        Based upon information and belief, Defendant ABC CABLE NETWORKS
                                         8   GROUP (hereinafter “ABC”) is a California corporation, headquartered in Burbank,
                                         9   California doing substantial business in the State of California, County of Los Angeles.
                                        10   Based upon information and belief, Defendant ABC is engaged in the business of
JOHN JAHRMARKT, ESQ. (SBN 175569)




                                        11   network production and distribution within the State of California and is qualified to do
   2049 Century Park East, Suite 3850
    JAHRMARKT & ASSOCIATES




                                        12
     Los Angeles, California 90067




                                             business within the State of California.
                                        13          4.         Based upon information and belief, Defendant THE POKEMON
                                        14   COMPANY INTERNATIONAL, INC (hereinafter “POKEMON”) is a Delaware
                                        15   corporation doing substantial business in the State of California, County of Los Angeles.
                                        16   Based upon information and belief, Defendant POKEMON engages in the brand
                                        17   management, licensing, and marketing of trading card games, animated television series,
                                        18   and home entertainment products. and is qualified to do business within the State of
                                        19   California.
                                        20          5.        Based upon information and belief, Defendant, FIELDHOUSE MUSIC,
                                        21   LLC (hereinafter “FH”) is a New York limited liability company conducts substantial
                                        22   business within the State of New York.
                                        23          6.         Based upon information and belief, Defendant, JOHN LOEFFLER
                                        24   (hereinafter “LOEFLER”) is an individual residing in the state of New York, is executive
                                        25   director of FH.
                                        26          7.         Based upon information and belief, Defendant BMG RIGHTS
                                        27   MANAGEMENT (US) LLC (hereinafter “BMG”) is a Delaware corporation doing
                                        28   substantial business in the State of California, County of Los Angeles. Based upon
                                                                                           -2-
                                                                                        COMPLAINT
                            Case 2:19-cv-02987-JFW-RAO Document 1 Filed 04/18/19 Page 3 of 11 Page ID #:3



                                         1   information and belief, Defendant BMG engages in the music publishing. and is qualified
                                         2   to do business within the State of California.
                                         3          8.     Plaintiff is unaware of the true identity and capacity of each of the
                                         4   defendants named herein as Does 1 through 100, inclusive. Plaintiff will seek to amend
                                         5   this Complaint to state the names and capacities of said Doe defendants when ascertained.
                                         6   Plaintiff is informed and believes and on that basis alleges that each of said Doe
                                         7   defendants committed, was responsible for and contributed to the acts hereinafter alleged
                                         8   and that Plaintiff’s damages were proximately caused by the acts and omissions of said
                                         9   fictitious defendants.
                                        10          9.     Plaintiff is informed and believes and on that basis alleges that, in engaging
JOHN JAHRMARKT, ESQ. (SBN 175569)




                                        11   in the acts hereinafter alleged, each of the defendants was the agent, servant and
   2049 Century Park East, Suite 3850
    JAHRMARKT & ASSOCIATES




                                        12
     Los Angeles, California 90067




                                             employee of each of the other defendants, and performed each of the acts hereinafter
                                        13   alleged within the course and scope of such agency and employment and with the
                                        14   knowledge, consent, approval, authorization and ratification of each other defendant.
                                        15
                                        16                                JURISDICTION AND VENUE
                                        17
                                        18          10.    This is an action for copyright infringement based upon The Copyright Act
                                        19   of 1976, 17 U.S.C. §§ 101 et seq.; jurisdiction is, therefore, predicated upon 28 U.S.C. §§
                                        20   1331. The Court has jurisdiction over all claims pursuant to Federal Rule of Civil
                                        21   Procedure Rule 18.
                                        22          11.    Venue is properly set within this district pursuant to 28 U.S.C. §§ 1391 and
                                        23   1400(a).
                                        24
                                        25                                  STATEMENT OF FACTS
                                        26
                                        27          12.    Plaintiff DOMAIN is a professional musician and songwriter who has
                                        28   developed a professional reputation as a well qualified musician and songwriter.
                                                                                          -3-
                                                                                       COMPLAINT
                            Case 2:19-cv-02987-JFW-RAO Document 1 Filed 04/18/19 Page 4 of 11 Page ID #:4



                                         1          13.    In or about 2013, at the request Defendants BMG, FH and LOEFFLER,
                                         2   DOMAIN authored, performed and recorded a series of wholly original musical
                                         3   compositions constituting copyrightable material (hereinafter collectively referred to as
                                         4   the “Songs” unless otherwise required by context) under the laws of the United States.
                                         5   The Songs include but are not limited to the following original titles: We’re Coming
                                         6   Home, New Family Christmas, Spirits Dancing, You Got The Love, Red Carpet Ready,
                                         7   X-Ray Vision, X-Ray Vision Remix, Better Life, Found My Soul and One Ticket.
                                         8          14.     On or about January 9, 2013, DOMAIN and BMG entered into a written
                                         9   agreement (“Agreement”) memorializing the above-referenced writing engagement for
                                        10   some of the Songs. A true and correct copy of the Agreement is attached hereto as
JOHN JAHRMARKT, ESQ. (SBN 175569)




                                        11   exhibit “A” and by this reference incorporated herein as though fully set forth at length.
   2049 Century Park East, Suite 3850
    JAHRMARKT & ASSOCIATES




                                        12
     Los Angeles, California 90067




                                                    15.     Based upon information and belief, Defendants BMG, FH and
                                        13   LOEFFLER, took writing credit for some or all of the Songs, distributed some or all of
                                        14   the Songs for profit claiming to be the authors of the Songs and kept all publishing rights
                                        15   in and to the Songs.
                                        16          16.     One of the Songs (We’re Coming Home) was duplicated and recorded in
                                        17   and as part of the motion picture “Pokémon the Movie: Genesect and the Legend
                                        18   Awakened” (the “POKÉMON MOVIE”). Based upon information and belief,
                                        19   POKÉMON MOVIE was distributed by Defendants DISNEY, ABC and POKEMON for
                                        20   profit and without crediting Plaintiff as the author and recoding artist for the We’re
                                        21   Coming Home song.
                                        22          17.    At no time did DOMAIN transfer ownership of any of the copyrights in and
                                        23   to any of the Songs to any Defendant.
                                        24
                                        25                                            COUNT 1
                                        26                               COPYRIGHT INFRINGEMENT
                                        27                                     (against all Defendants)
                                        28

                                                                                          -4-
                                                                                       COMPLAINT
                            Case 2:19-cv-02987-JFW-RAO Document 1 Filed 04/18/19 Page 5 of 11 Page ID #:5



                                         1          18.      Plaintiff repeats and reasserts the allegations of paragraphs 1 through 17 as
                                         2   though fully set forth hereat.
                                         3          19.      Plaintiff is the “author” of the Songs for purposes of the United States and
                                         4   worldwide copyright protection.
                                         5          20.      Plaintiff has taken appropriate steps to assure that the Songs are not
                                         6   published, reproduced or used in any manner without an appropriate grant of rights or
                                         7   licence of Plaintiff DOMAIN.
                                         8          21.      Plaintiff DOMAIN has taken appropriate steps to assure that copyrights to
                                         9   the Songs are registered for the beneficial interest of Plaintiff as the “author” for purposes
                                        10   of the copyright law.
JOHN JAHRMARKT, ESQ. (SBN 175569)




                                        11          22.      The Agreement with BMG provided that Plaintiff DOMAIN would retain
   2049 Century Park East, Suite 3850
    JAHRMARKT & ASSOCIATES




                                        12
     Los Angeles, California 90067




                                             copyright ownership of the Songs.
                                        13          23.      As the copyright owner of the Songs, Plaintiff DOMAIN enjoys the
                                        14   exclusive rights granted under the copyright laws, including, the right to (a) reproduce the
                                        15   work; (b) prepare derivative works; (c) distribute copies of the work to the public; and (d)
                                        16   to display the work publicly.
                                        17          24.      Upon information and belief, by their actions herein, the Defendants, and
                                        18   each of them have, directly and/or indirectly violated these rights by broadcasting and
                                        19   airing the Songs.
                                        20          25.      Defendants, acting through their employees, physically copied the Songs,
                                        21   and transmitted same to third parties with knowledge that the Songs would be displayed
                                        22   for public access.
                                        23          26.      Plaintiff is further informed and believes that Defendants, and each of them,
                                        24   conspired and agreed to violate Plaintiff’s copyrights in the manner alleged above.
                                        25          27.      Such actions constitute acts of copyright infringement by Defendants and
                                        26   each of them.
                                        27          28.      By reason of the foregoing, the Defendants infringed upon the Plaintiff’s
                                        28   copyright and derived profits and revenues as a direct and proximate result of that
                                                                                            -5-
                                                                                        COMPLAINT
                            Case 2:19-cv-02987-JFW-RAO Document 1 Filed 04/18/19 Page 6 of 11 Page ID #:6



                                         1   infringement.
                                         2            29.     Plaintiff has been damaged by such actions in that he has been deprived of
                                         3   her property rights in the Songs without just compensation and the value of such Song has
                                         4   been reduced.
                                         5                                                COUNT 2
                                         6                                      BREACH OF CONTRACT
                                         7                                         (against Defendant BMG)
                                         8
                                         9
                                        10            30.     Plaintiff refers to and incorporates herein by reference the allegations contained in
JOHN JAHRMARKT, ESQ. (SBN 175569)




                                        11   paragraph 1 through 29, inclusive.
   2049 Century Park East, Suite 3850
    JAHRMARKT & ASSOCIATES




                                        12
     Los Angeles, California 90067




                                                      31.     Pursuant to the terms of the Agreement, Plaintiff granted Defendant BMG a non-
                                        13   exclusive license in and to the Songs and other songs mentioned in the Agreement on condition
                                        14   that Defendant BMG pay royalties for any Songs that were sub-licensed by Defendant BMG to
                                        15   third parties.
                                        16            32.     Based upon information and belief, Defendant BMG sub-licensed some or all of
                                        17   the Songs to third parties and failed to pay any royalties to Plaintiff. The failure to pay the
                                        18   royalties constitutes breach of the Agreement.
                                        19            33.     Based upon information and belief, Defendant BMG distributed the Songs
                                        20   without providing writing credit to Plaintiff on the copies of the Songs, thereby further breaching
                                        21   the terms of the Agreement.
                                        22            34.     Pursuant to the Agreement, Defendant BMG agreed to pay certain fees, including
                                        23   the royalties and license fees to Plaintiff in connection with the licences granted for the use of the
                                        24   Songs.
                                        25            35.     Plaintiff has performed all conditions, covenants, promises, and obligations to be
                                        26   performed on her part under the Agreement except for those obligations prevented or excused by
                                        27   the acts of Defendants.
                                        28            36.     Despite demand by Plaintiff for payment, Defendant BMG has breached the
                                                                                               -6-
                                                                                            COMPLAINT
                            Case 2:19-cv-02987-JFW-RAO Document 1 Filed 04/18/19 Page 7 of 11 Page ID #:7



                                         1   Agreement by failing to pay royalties and license fees relating to distribution of the Songs in an
                                         2   amount according to proof but capable of determination.
                                         3          37.     Plaintiff has been harmed by Defendant BMG's breach in an amount according to
                                         4   proof but capable of determination.
                                         5                                                COUNT 3
                                         6                     FRAUDULENT MISREPRESENTATION OF FACT
                                         7                            (against Defendants BMG, FH and LOEFFLER)
                                         8
                                         9          38.     Plaintiff refers to and incorporates herein by reference the allegations contained in
                                        10   paragraph 1 through 37, inclusive.
JOHN JAHRMARKT, ESQ. (SBN 175569)




                                        11          39.     In or about January 2013, at the request Defendants LOEFFLER on his behalf and
   2049 Century Park East, Suite 3850
    JAHRMARKT & ASSOCIATES




                                        12
     Los Angeles, California 90067




                                             on behalf of Defendants BMG and FH, DOMAIN authored, performed and recorded the Songs.
                                        13   At that time, Defendants LOEFFLER on his behalf and on behalf of Defendants BMG and FH,
                                        14   told Plainitff in person and on the telephone that if she authored, performed and recorded the
                                        15   Songs, they would attempt to license the Songs to third parties and pay Plaintiff royalty fees
                                        16   when the Songs were licensed.
                                        17          40.     At the time Defendants LOEFFLER on his behalf and on behalf of Defendants
                                        18   BMG and FH made these misrepresentations, they intended to obtain the Songs and recordings
                                        19   thereof and claim to be the authors of the Songs, license the Songs to third parties and keep all of
                                        20   the license fees paid by the third parties, without payment of any royalties to Plaintiff.
                                        21          41.      At the same time that Defendants LOEFFLER on his behalf and on behalf of
                                        22   Defendants BMG and FH made these misrepresentations, they also entered into the Agreement
                                        23   with the knowledge that Defendant BMG did not intend to honor the terms of the Agreement.
                                        24          42.     Defendants LOEFFLER, BMG and FH intended to, and did, induce Plaintiff to
                                        25   author the Songs, and further induced Plaintiff to grant Defendants a license to use the Songs and
                                        26   then Defendants used each Song outside its respective time permitted under the terms of the
                                        27   Agreement.
                                        28          43.     At the time that Defendants made such materially misleading statements and
                                                                                              -7-
                                                                                           COMPLAINT
                            Case 2:19-cv-02987-JFW-RAO Document 1 Filed 04/18/19 Page 8 of 11 Page ID #:8



                                         1   omissions as set forth herein, Defendants, and each of them knew that same were false.
                                         2           44.     Defendants committed the acts herein alleged with the intent to deceive and
                                         3   defraud Plaintiff and with the intent to induce Plaintiff to act as set forth herein.
                                         4           45.     Defendants committed these acts with the intent to induce reliance by Plaintiff,
                                         5   who in fact reasonable relied thereupon by authoring the Songs and allowing Defendants access
                                         6   to the recorded versions of the Songs and granting Defendants the limited right to use the Songs
                                         7   in connection with the Agreement. In addition, Plaintiff incurred costs associated with music
                                         8   studio time and gear to author, compose and record the Songs.
                                         9           46.     Had Plaintiff known the true facts, Plaintiff would not have acted as set forth
                                        10   herein. At the time of these misrepresentations and omissions, Plaintiff was ignorant of the true
JOHN JAHRMARKT, ESQ. (SBN 175569)




                                        11   facts and existence of the facts to which Defendants suppressed and failed to disclose.
   2049 Century Park East, Suite 3850
    JAHRMARKT & ASSOCIATES




                                        12
     Los Angeles, California 90067




                                                     47.     As a proximate result of Defendants' misrepresentations of fact and omissions as
                                        13   herein alleged, and Defendants' failure to disclose the true facts, Plaintiff has been damaged in an
                                        14   amount to be ascertained at trial according to proof.
                                        15           48.     The aforementioned acts of Defendants were willful and malicious in that
                                        16   Defendants conduct was intended to cause injury to Plaintiff and was carried on with a conscious
                                        17   disregard for Plaintiff, thereby warranting the assessment of exemplary and punitive damages
                                        18   against Defendants in an amount appropriate to punish Defendants.
                                        19                                                COUNT 4
                                        20                                             ACCOUNTING
                                        21                                         (against Defendant BMG)
                                        22
                                        23           49.     Plaintiff refers to and incorporates herein by reference the allegations contained in
                                        24   paragraph 1 through 48, inclusive.
                                        25           50.     As is more particularly described hereinabove, the Agreement provides for the
                                        26   payment of royalties which are dependent on license fees generated and received by Defendant
                                        27   BMG relating tho the licensing of the Songs to third parties. As such, Plaintiff has a right to
                                        28   audit the books and records relating to Defendant BMG licensing of the Songs under the
                                                                                               -8-
                                                                                           COMPLAINT
                            Case 2:19-cv-02987-JFW-RAO Document 1 Filed 04/18/19 Page 9 of 11 Page ID #:9



                                         1   Agreement.
                                         2          51.     Defendant BMG has failed to account for the royalties of the Songs due under the
                                         3   Agreement. Accordingly, Plaintiff is entitled to a full accounting. Said accounting shall include,
                                         4   among other things, a complete review of all books and records relating licensing of the Songs
                                         5   under the Agreement and a review of all relating banking records, including but not limited to
                                         6   cancelled checks.
                                         7
                                         8
                                         9                                     PRAYER FOR RELIEF
                                        10          WHEREFORE, Plaintiff, by and through his attorneys respectfully prays that this
JOHN JAHRMARKT, ESQ. (SBN 175569)




                                        11   honorable court render a judgement in his favor against the defendants herein, granting
   2049 Century Park East, Suite 3850
    JAHRMARKT & ASSOCIATES




                                        12
     Los Angeles, California 90067




                                             the following relief:
                                        13                                          AS TO COUNT 1
                                        14                  1.       A determination that Defendants have improperly and unlawfully
                                        15          infringed upon Plaintiff’s copyright in the Songs;
                                        16                  2.       The entry of a judgment in favor of the Plaintiff against the
                                        17          Defendants for actual and / or statutory damages and / or for any profits
                                        18          attributable to the infringement of Plaintiff’s copyright and proprietary rights and
                                        19          interests;
                                        20                  3.       An order requiring the Defendants to account for all gains, profits,
                                        21          advantages, and revenues derived from the infringements of the Plaintiff’s Songs,
                                        22          and to be derived therefrom in the future;
                                        23                  4.       An order requiring the all gains, profits, advantages, and revenues
                                        24          derived from the infringement of the Songs, be deemed to be held in a constructive
                                        25          trust for the benefit of the Plaintiff;
                                        26                  5.       An order requiring Defendants to disgorge all gains, profits,
                                        27          advantages, and revenues derived from the infringement of the Plaintiff’s Songs;
                                        28          and
                                                                                              -9-
                                                                                         COMPLAINT
                      Case 2:19-cv-02987-JFW-RAO Document 1 Filed 04/18/19 Page 10 of 11 Page ID #:10



                                         1          6.      An order requiring the award of damages in favor of the Plaintiff to
                                         2   include costs, interest and reasonable attorney fees to the extent permissible under
                                         3   applicable law.
                                         4
                                         5                                 AS TO COUNT 2
                                         6          1.      For Damages according to proof;
                                         7          2.      For interest at the maximum legal rate;
                                         8          3.      For costs of suit; and
                                         9          4.      For such other and further relief as this Court may deem just and
                                        10   proper.
JOHN JAHRMARKT, ESQ. (SBN 175569)




                                        11
   2049 Century Park East, Suite 3850
    JAHRMARKT & ASSOCIATES




                                        12
     Los Angeles, California 90067




                                                                           AS TO COUNT 3
                                        13          1.      For Damages according to proof;
                                        14          2.      For interest at the maximum legal rate;
                                        15          3.      For costs of suit;
                                        16          4.      For exemplary and punitive damages in an amount deemed adequate
                                        17   to punish and make example of Defendants, to be determined at time of trial; and
                                        18          5.      For such other and further relief as this Court may deem just and
                                        19   proper.
                                        20
                                        21                                 AS TO COUNT 4
                                        22          1.      An accounting to include, among other things, a complete review of
                                        23   all books and records relating licensing of the Songs under the Agreement and a
                                        24   review of all relating banking records, including but not limited to cancelled
                                        25   checks.; and
                                        26          2.      For such other and further relief as this Court may deem just and
                                        27   proper.
                                        28

                                                                                     -10-
                                                                                 COMPLAINT
                      Case 2:19-cv-02987-JFW-RAO Document 1 Filed 04/18/19 Page 11 of 11 Page ID #:11



                                         1
                                         2   Dated: April 14, 2019
                                                                              JAHRMARKT & ASSOCIATES
                                         3
                                         4                                    Attorneys for Plaintiffs
                                                                              JESSICA DOMAIN
                                         5
                                         6
                                                                              By:___________________
                                         7                                      John Jahrmarkt

                                         8
                                         9
                                        10
JOHN JAHRMARKT, ESQ. (SBN 175569)




                                        11
   2049 Century Park East, Suite 3850
    JAHRMARKT & ASSOCIATES




                                        12
     Los Angeles, California 90067




                                        13
                                        14
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28

                                                                       -11-
                                                                     COMPLAINT
